      Case 2:18-cr-00422-SMB Document 996 Filed 06/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-00422-001-PHX-SMB
10                 Plaintiff,                         ORDER
11   v.
12   Michael Lacey, et al.,
13                 Defendants.
14
15         The Court having reviewed Defendants’ Under Seal Motion to File Exhibits A, B,

16   C and D to the Motion to Continue Trial Under Seal (Doc. 991) and good cause appearing,
17         IT IS ORDERED that the Motion to Seal is granted, and the lodged Exhibits A, B,

18   C and D to the Motion to Continue Trial will be filed and kept under seal.

19         Dated this 1st day of June, 2020.

20
21
22
23
24
25
26
27
28
